637 So. 2d 80 (1994)
Cory CAMPBELL, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1147.
District Court of Appeal of Florida, Fourth District.
May 25, 1994.
*81 Cory Campbell, pro se.
No appearance required for appellee.
PER CURIAM.
We sua sponte dismiss this appeal from a denial of a Florida Rule of Criminal Procedure 3.800 motion for post conviction relief for lack of jurisdiction. The notice of appeal was filed well past thirty days from the order denying the motion. Appellant's motion for rehearing in the trial court did not postpone rendition of the order on appeal. Newman v. State, 610 So. 2d 455 (Fla. 4th DCA 1992) (rule 3.800 does not authorize a motion for rehearing and thus a motion for rehearing does not postpone rendition of the order on appeal). The notice in the instant case was therefore untimely and this court lacks jurisdiction to consider the merits of this appeal.
HERSEY, PARIENTE and STEVENSON, JJ., concur.